DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Lebens on 06/11/2021.
The application has been amended as follows: 
Claim 1: A device comprising: 
a housing having a first housing end and a second housing end; 
a pair of jaws including a biting surface, the pair of jaws located proximate to the second housing end and coupled to the housing such that the pair of jaws is pivotable relative to one another into an open position to receive a tissue between the pair of jaws and a closed position to cut the tissue between the pair of jaws; and 
said pair of jaws further comprising: a first jaw; a second jaw; and a hinge point between said first jaw and said second jaw, wherein said pair of jaws is rotatable relative to one another about the hinge point to said open position and said closed position; and 
an extendable probe coupled to the housing, the extendable probe is configured to be independently moved relative to the pair of jaws to pull the tissue into a position between the pair of jaws to be received by the pair of jaws in the open position; and 
wherein said extendable probe is configured to pull the tissue toward the hinge point.
Claim 14 is canceled. 
Claim 15 is canceled. 
Claim 16: The device of Claim 1 further comprising: said pair of jaws comprising: said first jaw comprising a rectangular shape; and said second jaw comprising U shape.
Allowable Subject Matter
Claims 1-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a combination device for endoscopic and arthroscopic surgical procedures that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein said pair of jaws further comprising: a first jaw; a second jaw; and a hinge point between said first jaw and said second jaw, wherein said pair of jaws is rotatable relative to one another about the hinge point to said open position and said closed position; and an extendable probe coupled to the housing, the extendable probe is configured to be independently moved relative to the pair of jaws to pull the tissue into a position between the pair of jaws to be received by the pair of jaws in the open position; and wherein said extendable probe is configured to pull the tissue toward the hinge point. The closet prior art of record Heard et al. (U.S. Patent Publication No. 2014/0005663 A1) fails to disclose the limitations above and would not be obvious to modify because as the probe of Heard et al. is retracted it straightens as to reenter the lumen. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771